IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIE WILLIAMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3651

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 20, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Willie Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

WOLF, JAY, and M.K. THOMAS, JJ., CONCUR.